Citation Nr: 0701532	
Decision Date: 01/19/07    Archive Date: 01/25/07

DOCKET NO.  04-17 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for muscle twitching 
and muscle/joint pain, including as due to undiagnosed 
illness.  

2.  Entitlement to service connection for shortness of breath 
and impaired sleep, including as due to undiagnosed illness.

3.  Entitlement to service connection for nausea, gastric 
pain, and urinary/bowel difficulty, including as due to 
undiagnosed illness.

4.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for hearing loss with 
tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from August 1980 to 
December 1980 and from December 1981 to October 1992, 
including service in Southwest Asia during the Persian Gulf 
War from December 1990 to April 1991.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from an August 2002 RO decision.  The veteran failed 
to report for a hearing before the Board that had been 
scheduled for September 2006.

The Board addresses the claim for service connection for 
muscle twitching and muscle/joint pain, including as due to 
undiagnosed illness, in the REMAND part below and REMANDS 
that issue to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  The veteran's active service included a period of service 
in Southwest Asia during the Persian Gulf War.

2.  The veteran has been clinically found to have moderate 
restrictive ventilatory impairment of unclear etiology that 
may be presumed as due to undiagnosed illness based on his 
Persian Gulf War service.

3.  The veteran's sleep impairment is attributable to a known 
clinical diagnosis of obstructive sleep apnea and has not 
been related by any competent evidence to the veteran's 
active service or to any aspect thereof.

4.  The veteran has been clinically diagnosed with pyrosis, a 
hiatal hernia, and gastritis, which have not been related by 
any competent evidence to the veteran's active service or to 
any aspect thereof.

5.  The RO denied service connection for hearing loss with 
tinnitus in an unappealed, final decision in June 1994.

6.  Since the RO's June 1994 decision, evidence has not been 
submitted that was not previously submitted, that which bears 
directly and substantially upon the specific matter under 
consideration, that is neither cumulative nor redundant, and 
that by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  Restrictive ventilatory impairment (but not obstructive 
sleep apnea) was incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309, 3.317 (2006).

2.  Claimed nausea, gastric pain, and urinary/bowel 
difficulty were not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317 (2006).

3.  Evidence received since the RO's June 1994 decision is 
not new and material, and the claim for service connection 
for hearing loss with tinnitus is not reopened.  38 U.S.C.A. 
§§ 1110, 5108 (West 2002); 38 C.F.R. §§ 3.156 (2001); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.317, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2006).  The 
notice must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004).  

The RO sent correspondence in October 2000; a rating decision 
in August 2002; a statement of the case in March 2004; and 
supplemental statements of the case in May 2006 and June 
2006.  The above documents discussed specific types of 
evidence, the applicable legal requirements, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  Also, with regard to the 
application to reopen the claim for service connection for 
hearing loss with tinnitus, these documents have 
substantially complied with all duties to inform the veteran 
of the evidence needed to substantiate what had been found to 
be insufficient in the prior denial.  See Kent v. Nicholson, 
20 Vet. App. 1 (2006).  VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
any of the notices sent prior to the RO's initial 
adjudication (the August 2002 rating decision) or even the 
final adjudication (the June 2006 supplemental statement of 
the case) is harmless.  The Board finds that even if there is 
any defect with regard to the timing or content of any of the 
notices sent prior to the RO's initial adjudication, that 
defect is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant has had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  VA effectively complied with all of the 
required elements under its duty to notify claimants prior to 
the last adjudication here (the June 2006 supplemental 
statement of the case).

Indeed, the appellant has not demonstrated how any defective 
notice has prejudiced him in the essential fairness of the 
adjudication.  Thus, there has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Overton v. Nicholson, 20 Vet. App. 427 (2006); Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine), on remand, --
 Vet. App. --, No. 02-1077, 2006 WL 3740614 at 4-5 (Dec. 21, 
2006) (discussing Board's ability to consider "harmless 
error"); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006); cf. Locklear v. Nicholson, 20 Vet. App. 410, 415-16 
(2006) (duty to notify does not extend in perpetuity or 
impose duty on VA to provide notice on receipt of every piece 
of evidence or information).  Thus, VA satisfied its duty to 
notify the appellant.  

Also, VA has obtained all relevant, identified, and available 
evidence needed for adjudication of the claim and has 
notified the appellant of any evidence that could not be 
obtained.  VA ha also examined the veteran.  Thus, VA has 
satisfied both the notice and duty to assist provisions of 
the law.  The Board now turns to the merits of the claims.  

I.  Service connection claims

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for a claimed disorder requires (1) 
medical evidence of current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 
223 (1992).  The determination is based on analysis of all 
the evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  

This case also involves the argument that the veteran is now 
suffering from various undiagnosed illnesses.  Subject to 
various conditions, service connection may be granted for a 
disability due to undiagnosed illness of a veteran who served 
in the Southwest Asia Theater of operations during the 
Persian Gulf War.  The record confirms that the veteran did 
serve in this theater of operations from December 1990 to 
April 1991.  Among the requirements are that there are 
objective indications of a chronic disability resulting from 
an illness or combination of illnesses manifested by one or 
more signs or symptoms such as fatigue, signs or symptoms 
involving the skin, headache, muscle pain, joint pain, 
neurological signs or symptoms, neuropsychological signs or 
symptoms, signs or symptoms involving the respiratory system 
(upper and lower), sleep disturbances, gastrointestinal signs 
or symptoms, cardiovascular signs or symptoms, abnormal 
weight loss, and menstrual disorders.  The illness must 
become manifest during either active service in the Southwest 
Asia theater of operations during the Persian Gulf War or to 
a degree of 10 percent or more, under the appropriate 
diagnostic code of 38 C.F.R. Part 4, not later than December 
31, 2011.  By history, physical examination, and laboratory 
tests, the disability cannot be attributed to any known 
clinical diagnosis.  There must be objective signs that are 
perceptible to an examining physician and other non-medical 
indicators that are capable of independent verification.  
There must be a minimum of a six-month period of chronicity.  
There must be no affirmative evidence that relates the 
undiagnosed illness to a cause other than being in the 
Southwest Asia Theater of operations during the Persian Gulf 
War.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; see 71 Fed. Reg. 
75,669 (Dec. 18, 2006) (extending presumptive period to 
December 31, 2011).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, 
the Persian Gulf War presumption of service connection does 
not apply.  VAOPGCPREC 8-98 (Aug. 3, 1998) (cited at 63 Fed. 
Reg. 56,703 (1998)).

For purposes of this section, a qualifying chronic disability 
means a chronic disability resulting from any of the 
following (or any combination of the following): (A) an 
undiagnosed illness; (B) the following medically unexplained 
chronic multisymptom illnesses that are defined by a cluster 
of signs or symptoms: (1) chronic fatigue syndrome; (2) 
fibromyalgia; (3) irritable bowel syndrome; or (4) any other 
illness that the Secretary determines meets the criteria in 
paragraph (a)(2)(ii) of this section for a medically 
unexplained chronic multisymptom illness; or (C) any 
diagnosed illness that the Secretary determines in 
regulations prescribed under 38 U.S.C.A § 1117(d) warrants a 
presumption of service-connection.  38 C.F.R. § 
3.317(a)(2)(i).  For purposes of this section, the term 
medically unexplained chronic multisymptom illness means a 
diagnosed illness without conclusive pathophysiology or 
etiology, that is characterized by overlapping symptoms and 
signs and has features such as fatigue, pain, disability out 
of proportion to physical findings, and inconsistent 
demonstration of laboratory abnormalities.  Chronic 
multisymptom illnesses of partially understood etiology and 
pathophysiology will not be considered medically unexplained.  
38 C.F.R. § 3.317(a)(2)(ii).  For purposes of this section, 
"objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  38 
C.F.R. § 3.317(a)(3).  For purposes of this section, 
disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a six-month period will be 
considered chronic.  The six-month period of chronicity will 
be measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  38 C.F.R. § 3.317(a)(4).

A.  Shortness of breath and impaired sleep,
including as due to undiagnosed illness

The veteran's service medical records indicate that in 
October 1980, he was treated for acute respiratory disease 
for several days.  He was treated for persistent cough and 
sore throat, with a diagnosis of exudative tonsillitis in 
August 1982 and July 1984.  The diagnosis in August 1984 was 
asthmatic bronchitis.  In November 1984, after complaint of a 
productive cough and nasal congestion, sinus X-rays showed 
mucosal thickening at both maxillary antra.  In July 1985, he 
sought treatment for recurrent tonsillitis.  He was treated 
for exudative pharyngitis in October 1985.  The diagnosis for 
a productive cough and breathing difficulty in October 1986 
was upper respiratory infection.  In September 1987, he was 
treated for exudative pharyngitis.  On an October 1990 
periodic physical examination, his lungs and chest were 
normal.  In April 1992, he complained of breathing trouble; 
he was treated for bronchitis or seasonal bronchitis.  
However, there also was mention of a question of early 
chronic obstructive pulmonary disease.    

On VA examination in January 1992, there were no identified 
abnormalities of the  veteran's respiratory system.

On a March 2001 respiratory examination, he reported having 
episodes of shortness of breath, especially on unusual 
exertion, but without chest tightness or wheezing.  He also 
described symptoms of sleep disorder.  Spirometry showed 
evidence of moderate restrictive ventilatory impairment, but 
not of obstructive ventilatory impairment.  The diagnoses 
were obstructive sleep apnea and shortness of breath of 
unclear etiology.  The examining doctor commented that the 
episodes of shortness of breath "defy description" and do 
not qualify as either asthma or reactive airway disease.  At 
the same time, he also had separate symptoms of obstructive 
sleep apnea (snoring, jerking legs at nighttime, awakening 
several times during the night, and waking up tired and 
unrefreshed).  But as for the shortness of breath, the doctor 
reiterated that the veteran had restrictive ventilatory 
impairment of unclear etiology.  He also stated that he was 
"uncertain" whether or not any irritant from Persian Gulf 
War service had any relationship to the current shortness of 
breath; but he also indicated that he could not rule out the 
possibility of a relationship between his obstructive sleep 
apnea and exposure to chemicals such as nerve gas.  

First, with regard to the claimed sleep impairment, the 
veteran has been diagnosed with obstructive sleep apnea.  
Since this is a clinical diagnosis, it cannot warrant service 
connection based on presumptions relating to undiagnosed 
illnesses from Persian Gulf War service.  See 38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317; VAOPGCPREC 8-98.  

Moreover, the obstructive sleep apnea has not in fact been 
associated with the veteran's service.  The doctor who 
conducted the March 2001 VA examination commented that he 
could not rule out the possibility of a relationship between 
he sleep apnea and claimed chemical exposure, but this is a 
far cry from actually suggesting that there may be a 
relationship to such exposure.  Otherwise, there is no 
competent evidence of any association between the sleep apnea 
and any aspect of the veteran's service, including his 
Persian Gulf War service or any respiratory difficulties.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson 
generally not competent to render opinion on matters 
requiring knowledge of medical principles).  

However, there also is another aspect of the claimed 
respiratory symptoms: that is, the restrictive ventilatory 
impairment of unclear etiology.  There is evidence of 
multiple episodes of bronchitis, exudative pharyngitis, upper 
respiratory infection, and tonsillitis during service.  There 
also is mention of the possibility of early chronic 
obstructive pulmonary disease (but not restrictive disease) 
during service.  While it is not clear that these in-service 
symptoms are related in any way to the current restrictive 
ventilatory impairment, there is sufficient evidence to 
associate the restrictive ventilatory impairment to 
undiagnosed illness arising from the veteran's Persian Gulf 
War service.  First, this condition (manifested by shortness 
of breath) is of unclear etiology, and it has not been 
attributed to any clinical diagnosis.  Second, it does not 
appear to be acute at the present; rather, some degree of 
chronicity has been established.  Third, the condition has 
been described as being moderate in degree; thus, it appears 
to rise to a compensable level.  Fourth, the condition has 
been objectively confirmed by spirometry.  Thus, the 
restrictive ventilatory impairment qualifies for service 
connection based on the veteran's Persian Gulf War service.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.

In sum, the Board concludes that service connection is 
warranted for restrictive ventilatory impairment (but not for 
obstructive sleep apnea).

B.  Nausea, gastric pain, and urinary/bowel difficulty,
including as due to undiagnosed illness

In December 1985, the veteran was treated for diarrhea that 
had lasted several days.

In November 1988, he presented with several episodes of 
diarrhea.  The assessment was acute viral gastroenteritis.  

On an October 1990 periodic physical examination, his abdomen 
and viscera were normal.

On VA examination in January 1992, there were no identified 
abnormalities of the  veteran's digestive system.

The veteran's wife also wrote in March 2001 that the veteran 
had excessive urination and bowel movements.

On a March 2001 VA gastroenterology examination, the veteran 
reported having had heartburn, epigastric pain and dyspepsia 
for the past two years.  He underwent endoscopy.  The 
impressions were symptoms suggestive of pyrosis; small 
sliding hiatal hernia without evidence of reflux esophagitis; 
and minimal stomach gastritis without any ulcer.  This 
examination sets forth several clinical diagnoses for the 
veteran's gastrointestinal symptoms.  Since these symptoms 
are encompassed by the clinical diagnoses, they cannot 
warrant service connection based on presumptions relating to 
undiagnosed illnesses from Persian Gulf War service.  See 
38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; VAOPGCPREC 8-98.

Moreover, there is no competent evidence associating the 
limited episodes of diarrhea and of acute viral 
gastroenteritis during the veteran's active service with his 
current diagnoses of pyrosis, hiatal hernia, or gastritis.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (layperson 
generally not competent to render opinion on matters 
requiring knowledge of medical principles).  Simply put, the 
evidence from service indicates that those episodes were 
acute and that they resolved without residuals.  Indeed, the 
veteran's own statement on the March 2001 VA examination that 
his current symptoms had had an onset in the past two years 
underscores the lack of continuity of symptoms since service.

In sum, the weight of the evidence demonstrates that the 
claimed current nausea, gastric pain, and urinary/bowel 
difficulty were manifested many years after service and were 
not incurred in or aggravated by that service.  Since the 
preponderance of the evidence is against the claim, the 
"benefit-of-the-doubt" rule does not apply, and the Board 
will deny the claim.  See 38 U.S.C.A. § 5107(b) (West 2002).

II.  Application to reopen claim for service connection for
hearing loss and tinnitus

The Board notes that the veteran's representative stated that 
the hearing loss and tinnitus aspects of this claim should be 
treated separately.  However, the June 1994 RO decision that 
the veteran seeks to reopen adjudicated the issue as one 
involving hearing loss with tinnitus.  Moreover, treating 
these aspects of this claim separately or jointly produces no 
discernible difference.  Therefore, the Board will continue 
to treat this claim as phrased in the caption above (that is, 
hearing loss with tinnitus).    

In June 1994, the RO denied service connection for hearing 
loss with tinnitus.  VA notified the veteran of this 
decision, but he did not appeal the decision in a timely 
fashion.  Thus, this decision is final.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2006).

A prior final decision can be reopened with new and material 
evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  In 
September 2000, the veteran filed an application to reopen 
the claim for service connection for impaired hearing.

"New and material evidence" is evidence not previously 
submitted which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
see Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).  The 
Board notes that 38 C.F.R. § 3.156(a) (2006) was revised 
after the appellant filed the claim that is the basis for the 
appeal on these issues.  But the prior version of this 
regulation applies in this case because the veteran filed the 
claim before the effective date of the revised regulation 
(August 29, 2001). 

The Board reviews the evidence received since the final 
rating decision in June 1990 in light of all of the evidence 
of record.  Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  
The Board presumes the credibility of new evidence in 
determining whether to reopen a claim.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).

The Board reviews the application to reopen in light of the 
relevant laws governing the issue, such as the laws relating 
to service connection principles, as discussed above.  In 
addition, the Board notes that for VA purposes, impaired 
hearing is considered a disability when the auditory 
threshold in any of the frequencies 500, 1000, 2000, 3000, 
4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

In this case, the evidence before the RO at the time of the 
prior final decision in June 1994 included the veteran's 
service medical records.  The RO reasoned that there was 
evidence of hearing loss prior to active service and no 
evidence of any aggravation beyond normal progression during 
service.  The RO also reasoned that there was no evidence of 
tinnitus incurred or aggravated by service.

Since the last final decision, the evidence received includes 
only the veteran's and his representative's arguments.  These 
arguments do refer to evidence from the claims folder, but 
all of the evidence was previously of record at the time of 
the last final decision in June 1994.  The arguments only 
interpret evidence that was already before the RO at the time 
of its decision in June 1994.  Therefore, no new evidence has 
been received.  Absent any new and material evidence, the 
Board must deny the application to reopen this claim.


ORDER

Service connection for restrictive ventilatory impairment is 
granted.  

Service connection for nausea, gastric pain, and 
urinary/bowel difficulty is denied.

The application to reopen the claim for service connection 
for hearing loss with tinnitus is denied.


REMAND

Additional development is needed with regard to the claim for 
service connection for muscle twitching and muscle/joint 
pain, including as due to undiagnosed illness.

The veteran underwent several examinations in February 2001.  
On one of those examinations, a VA doctor appears to have 
diagnosed generalized myalgia and generalized arthralgia 
(mild to moderate) that was possibly connected with the "so 
called Gulf War syndrome."  However, the diagnoses were 
crossed out by hand without any further clarification or 
comment.  On VA treatment in June 2001, a VA provider also 
indicated that the veteran had arthralgias and myalgias of 
unclear etiology.  The record also shows that the RO 
scheduled the veteran for an additional examination in late 
2005 because of the "unclear diagnosis of the February 2001 
VA examination.  The veteran's representative argues that 
there is no indication that the veteran was aware of the 
scheduling of the newer examination.  In light of these 
circumstances, the Board remands this issue for a new 
examination so that any ambiguities in the February 2001 VA 
examination report can be resolved. 

Accordingly, the Board REMANDS this claim for the following 
actions:

1.  Schedule the veteran for an 
examination to evaluate the current 
nature, diagnosis (if possible), 
severity, and etiology (if possible) of 
the claimed muscle and joint pains 
involving multiple joints.  Provide the 
claims folder to the examiner.  The 
examiner should specifically discuss 
whether any of the muscle or joint 
pains are attributable to any known 
diagnosis and should specifically 
comment whether any of the muscle or 
joint pains arise from undiagnosed 
illness.  

2.  Then, readjudicate the claim for 
service connection for muscle twitching 
and muscle/joint pain, including as due 
to undiagnosed illness.  If the 
decision remains adverse to the 
veteran, provide him and his 
representative with a supplemental 
statement of the case and the 
appropriate opportunity to respond.  
Then, return the case to the Board for 
its review, as appropriate.

The veteran has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The RO should treat this 
claim expeditiously.  Claims that are remanded by the Board 
or by the United States Court of Appeals for Veterans Claims 
must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).


______________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


